 1

 2
                                                                    JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   SAMUEL LEE DEXTER,            )     NO. 5:20-CV-02219-JWH(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )     JUDGMENT
                                   )
14   PATRICK COVELLO, Warden,      )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed with

22   prejudice.

23

24             DATED: July 8, 2021.

25

26                               ___________________________________
                                            JOHN W. HOLCOMB
27                                   UNITED STATES DISTRICT JUDGE

28
